Action by the state against appellee for taxes alleged to be due and unpaid. The reporter will set out the agreed statement of facts on which the case was tried in the court below where judgment was rendered by the court, sitting without a jury, for the appellee, from which ruling the state appeals.
It is the general rule that statutes providing for taxation are to be construed strictly against the state and in favor of the taxpayers, and the burdens and liabilities which they impose are to be kept within the strict letter of the law, and not extended beyond its clear terms by any inference, implication, *Page 196 
or analogy. 37 Cyc. 786, and authorities there cited.
Schedule 73 of the Revenue Act of 1919 (Acts 1919, p. 423, schedule 73), provides as follows:
"Schedule 73. Nickle-in-Slot-Machines. — For each machine, such as nickle-in-the-slot, or other device of like character, whether the same is charged for or not, ten dollars; for each penny-in-the-slot machines, five dollars. This shall apply to music boxes, phonographs, etc., having the nickle-in-the-slot device, but shall not apply to any device prohibited by law, or to any machine from which individual drinking cups, postage stamps, electricity or gas is received for the amount placed in said machine. Where several such slot machines are run or operated as a 'penny arcade,' or like place of amusement, the total license on all machines so run or operated in any one 'penny arcade' or like place of amusement shall be one hundred dollars per annum in towns or cities of more than twenty thousand inhabitants, for the state, and fifty dollars for the county, and in all other places, fifty dollars per annum to the state and one-half of this amount to the county. This license shall be due and payable by the person, owner or proprietor of the establishment, store or place of business in or at which such slot machine is located, and the state shall have a lien for the payment of such license upon such machine, which lien may be enforced by attachment."
In addition to the agreed statement of facts, the court has before it, the lock itself, that was introduced in evidence in the court below, and on consideration of the same the court is of the opinion that the coin lock is not a slot machine or a device of like character within the meaning of the above quoted section of the revenue law. This lock appears to the court as being an appliance consisting of a spring and bolt, like any other door lock for fastening a door. The fact that it may be opened in any one of three ways does not change its character as a lock. The kind of key used, and its position, whether in a key hole or a slot, is immaterial. Schedule 73, ante, was never designed to apply to an appliance of this kind.
The agreed statement of facts shows that the reasonable value of the lock at the time of installation was $12.50, and that, like any other lock on a door in a building, is a fixture and a part of the reality. The rate of taxation on reality is fixed by law, and it is difficult for the court to see any legislative intent to segregate this fixture from any other fixture and tax it differently. It is likewise difficult for the court to come to the conclusion that the Legislature intended to place a tax of $15 per annum on an appliance that is not worth more than $12.50. We will not impute such an intention to the Legislature until it has spoken more clearly.
The judgment appealed from is affirmed.
Affirmed.